 In the Matter of S. W. EVANS & SONandAMERICAN FEDERATION OFLABORCase No. 4-C-4-4b.-Decided January 17, 1949DECISIONANDORDEROn June 18, 1948, Trial Examiner Sidney Lindner issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.He also recommended that the com-plaint be dismissed in so far as it alleged that the Respondent engagedin certain other unfair labor practices.Thereafter, the Respondent filed exceptions to the IntermediateReport and a supporting brief.'The Respondent's request for oralargument is hereby denied because the record and the exceptions andbrief, in our opinion, adequately present the issues and the positionsof the parties.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this proceeding to a three-man panel consisting of the undersigned Board Members.*The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.2The Board has considered the Interme-diate Report, the exceptions and brief filed by the Respondent andiNo exceptions were filedby any partyto the findings and recommendations of theTrial Examiner to dismiss certain allegations of the complaint.*Chairman Herzog and Members Houston and Gray.8The Respondent moved to dismissthat partof the complaint based upon acts allegedto have beencommitted more than 6 months priorto the dateupon which the chargeswere filed.The TrialExaminer deniedthe motionand the Respondent has excepted tothis ruling.The Board has heretoforeruled thatSection 10(b) of the amended Actimposes no limitation upon the issuance of complaints in any case in which the chargeswere filed and served within 6 months after August 22,1947,the effectivedate of theamendmentsto the Act.Matter of Itasca Cotton Manufacturing Company, 79 N.L. R. B.1442.The charges in the instant case were timely filed and served.81 N. L.R. B., No. 23.161 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe entire record in the case, and hereby adopts the findings,3 conclu-sions, and recommendations of the Trial Examiner, with the modifi-cations noted herein.ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, S. W. Evans& Son, and its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with American Federationof Labor as the exclusive bargaining representative of all productionand maintenance employees of the Respondent, including the receiver-shipper helper, and the truck driver, but excluding guards, watchmen,factory and office clericals, foremen, and all other supervisors withinthe meaning of the Act;(b) In any other manner interfering with, restraining, and co-ercing its employees in the exercise of the right to self-organization,to form labor organizations, to join or assist American Federationof Labor or any labor organization, to bargain collectively throughrepresentatives of their own choosing and to engage in concertedactivities for the purposes of collective bargaining or other mutualaid or protection, and to refrain from any and all of such activitiesexcept to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment as authorized in Section 8 (a) (3) of the Act, as guaran-teed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act : 4(a)Upon request, bargain collectively with American Federationof Labor as the exclusive bargaining representative of all the em-ployees in the bargaining unit described herein, with respect to ratesof pay, wages, hours of employment, or other conditions of employ-ment, and if an understanding is reached, embody such understandingin a signed agreement ;(b)Post at its plant in Philadelphia, Pennsylvania, copies of thenotice attached hereto, marked "Appendix A."Copies of said no-tice, to be furnished by the Regional Director for the Fourth Region,8We agreewith the TrialExaminer's conclusionthat theRespondent violated Section8 (a) (1) ofthe Actin the manner particularized.We do not, however,rely upon hisfinding that the Respondent committed such violations by the "totality of such statementsand conduct."I In the event that this order is enforced by a decree of a Court of Appeals,there shallthe words"DECREE OFTHE UNITED STATES COURT OF APPEALS ENFORCING." S.W. EVANS & SON163shall, after being signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof and maintainedby it for sixty (60) consecutive days thereafter in conspicuous placesincluding all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material;(c)Notify the Regional Director for the Fourth Region in writ-ing, within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent, in violation of Sec-tion 8 (a) (1) of the Act (a) intimidated and harassed employeesknown to be leaders in the Union, (b) sought to keep and did keepunder surveillance its employees' union activities and meeting places,(c)offered special rewards and inducements to its employees forprocuring information concerning the union activities of its em-ployees, (d) engaged in conduct and statements on the day of theelection, referred to in the Intermediate Report, to influence employeesnot to vote in the said election, and (e) posted a notice to its em-ployeesderogating theUnion's status as exclusive bargainingrepresentative.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations,to join or assist AMERICAN FEDER-ATIONOFLABOR or any other labor organization, to bargain col-lectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from anyor all of such activities except to the extent that such right maybe affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized inSection 8 (a) (3) of the National Labor Relations Act.All ouremployees are free to become or remain members of this Union, orany other labor organization.WEWILL BARGAINcollectively upon request with the above-named Union as the exclusive representative of all employees inthe bargaining unit described herein with respect to rates of pay,829595-50-vol. 81-12 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDhours of employment or other conditions of employment, and ifan understanding is reached, embody such understanding in asigned agreement.The bargaining unit is :All production and maintenance employees including the re-ceiver-shipper helper and the truck driver but excluding theguard, watchmen, factory and office clericals, and foremen andall other supervisors.S.W.EVANS & SON,Employer.By--------------------------(Representative)(Title)Dated------------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or coveredby any othermaterial.INTERMEDIATE REPORTMr. John H. Wood, Jr.,andMiss Helen F. Humphrey,for the General Counsel.Messrs. Geoffrey J. Cunniff, John Harper,andWilliam N. J. McGinniss,ofPhiladelphia, Pa., for the Respondent.Mr. Ralph E. Schmidt,of Philadelphia, Pa., for the Union.STATEMENT OF THE CASEUpon a charge duly filed on January 22, 1948, by American Federation of Labor,herein called the Union, the General Counsel' of the National Labor RelationsBoard, herein called the Board, by the Regional Director of the Fourth Region(Philadelphia, Pennsylvania), issued a complaint dated April 2, 1948, againstS.W. Evans & Son, herein called the Respondent, alleging that the Respondenthad engaged in and was engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (1) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act, and within the meaningof Section 8 (a) (1) and (a) (5) and Section 2 (6) and (7) of the NationalLabor Relations Act, as amended by Public Law 101, 80th Congress, Chapter120, 1st Session, herein called the Amended Act. These statutes are hereinreferred to jointly as the Acts.Copies of the complaint, the charge upon whichitwas based, and notice of hearing were duly served upon the Respondent andthe Union.With respect to the unfair labor practices, the complaint alleged in substancethat the Respondent : (1) since on or about January 19, 1948, and at all timesthereafter has refused to bargain collectively with the Union, although theUnionwas the representative of a majority of the employeesin anappropriateunit;(2) from on or about November 1946; until on or about January 1948, byother specified acts interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act.The Respondent's answer duly filed admits the jurisdictional allegation of thecomplaint and that the Union is a labor organization within the meaning ofSection 2 (5) of the Act. Although admitting that it refused to bargain collec-1The General Counsel and his representative at the hearing are called herein the GeneralCounsel.11 S.W. EVANS & SON165tively with the Union, it denies that the Union on April 30, 1947, or at any othertime represented a majority of its employees in the alleged appropriate bargainingunit and avers that the election conducted by the Board was invalid and unlawfuland was conducted as a result of a proceeding which denied to the Respondentdue process of law. It further denies the commission of any unfair labor practices.Prior to the hearing, a motion by the Respondent's counsel to dismiss the com-plaint on the grounds that the charge upon which the complaint was based failedto set forth a clear and concise statement of facts as required by the Board'sRules and Regulations and further that the charge was filed more than 6 monthsafter certain alleged unfair labor practices occurred, was denied.His alternativemotion for a Bill of Particulars was granted to the extent that the GeneralCounsel was ordered to furnish the names of Respondent's officers, agents, rep-resentatives, and employees who made statements and committed the actscomplained of, alleged in the complaint to be interference, restraint, andcoercion."Pursuant to notice a hearing was held at Philadelphia, Peuns.^ lvania, on April28, 29, and May 3, 1948, before the undersigned, the Trial Examiner duly desig-nated by the Chief Trial Examiner. The General Counsel and the Respondentwere represented by counsel and the Union by its organizer. Full opportunity tobe heard, to examine and cross-examine witnesses and to introduce evidencehearing on the issues was afforded all parties! At the outset of the hearing theRespondent's counsel renewed his motion to dismiss the complaint as made priorto the hearing.This motion was denied: At the conclusion of the submission ofevidence by the General Counsel, in support of his case-in-chief, counsel for theRespondent moved to dismiss several allegations of the complaint for lack ofproof.The motion was granted with respect to the allegations that the Respond-ent from on or about November 1946 until on or about January 19, 1948, interferedwith, restrained, and coerced its employees in the exercise of the rights guaran-teed in Section 7 of the Act in that it sought to keep and did keep undersurveillance its eniplo. ees' iynion activities and meeting places, and offeredspecial rewards and inducements to its employees for procuring informationis These motions made prior to the hearing were ruled on by Trial Examiner William E.Spencer.2The exclusion by the undersigned of certain testimony offered by the Respondent isdiscussed hereinafter.3The Respondent also set forth in its brief that the complaint issued herein was at sub-stantial variance with the charge,in that nowhere in the charge is there any mentionof any of the charges alleging violation of Section 8 (1) of the Act or Section 8 (a) (1)of the Amended Act alleged in paragraph 8 of the complaint.That every single elementin a complaint issued by the Board need not be covered by a charge filed with theBoard has been expressly decided by the Supreme Court.National Licorice Co. v..VL. R B.,309 U. S. 350Furthermore, as Mr. Justice Jackson stated inN. L. R. B. v.Indiana andMichigan Electric Company, et al,318 U.S 9, " . . . The charge is not proof,itmerely sets in motion the machinery of an inquiry.When a Board complaint issues,the question is only the truth of its accusations.The chargedoesnot even serve thepurpose of a pleading.Dubious character,evil or unlawful motives or bad faith of theinformer cannot deprive the Board of its Jurisdiction to conduct the inquiry." (Emphasissupplied.)The Respondent also contended at the hearing and in its brief that since thecharge was filed on January 22,1948, and some of the violations alleged under paragraph8 of the complaint took place between the fall of 1946 and spring of 1947,that under Sec-tion 10 (b) of the Amended Act,the General Counsel is precluded from issuing a complaint.It is the undersigned's opinion that Section 10 (b) of the Amended Act imposes no limita-tion upon the issuance of complaints in any case in which the charges have been filedwithin 6 months after August 22, 1947, the effective date of the amendments. SeeSmartley v. Pennsylvania Sugar Company,108 F.(2d) 603(C.C.A. 4) ;Anderson v.General, etc..134 Minn.21, 158 N. W. 715. 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcerning the union activities of its employees.At the conclusion of the testi-mony the General Counsel moved to amend the pleadings to conform to theproof as to minor matters not going to the substance of the complaint. Thismotion was granted without objectionAlthough offered an opportunity to doso, none of the parties presented oral argument before the undersigned at thehearing.The parties were granted the privilege of submitting briefs and/orproposed findings of fact and conclusions of law or both for the consideration ofthe undersigned.Briefs were received from counsel for the Respondent and fromthe General Counsel on June 7, 1948.Upon the entire record in the case, and from his observation of the witnesses,the undersigned orders the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT 4S.W. Evans & Son, a Pennsylvania corporation, is engaged in electroplatingand in the manufacture of umbrella frames at its plant in Philadelphia, Pennsyl-vania.The Respondent annually purchases for use at its plant raw materialsvalued in excess of $100,000 of which approximately 50 percent represents ship-ments from points outside the Commonwealth of Pennsylvania. During a similarperiod the Respondent manufactured finished products valued in excess of$100,000 of which approximately 50 percent represents shipments to points outsidethe Commonwealth of Pennsylvania.The Respondent admits that it is engaged in commerce within the meaning ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDAmerican Federation of Labor is a labor organization which admits to member-ship employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionOrganizational activities of the Union among the Respondent's employees beganin or about October 1946. Olympia Perry, an employee in the Respondent's frameassembly departments since August 1945, testified that her foreman, CharlesHeintz, in October 1946, came to her place of work and asked if she had receiveda letter from the Union and if she was going to the union meeting. Perry repliedthat she had received such a letter but did not know whether she was going to themeeting.Whereupon Heintz said, "Well, if you go, report back to me who wasthere and what was said and what went on." The following day Heintz inquiredif Perry had attended the union meeting and she replied that she had not.Mary Thul, a springer in the Respondent's frame assembly department fora period of 10 months prior to April 1947, testified that during November 1946,Charles Heintz came to her machine and asked if she had received a letter fromthe Union.Thal replied that she had not.Heintz then inquired if she wouldshow him the letter when she received it.Thal said "that she would not mind."Thul received a letter from the Union 3 or 4 days after this conversation andwhile Heintz was adjusting her machine, she so advised him.Heintz took theletter from Thul and putting it in his pocket asked Thul whether she would4The findings are based on a stipulation of the parties entered on the record.IThe frame assembly departmentis alsoreferred to herein as Department 40. S.W. EVANS & SON167attend the meeting.Thul answered that she would like to go in order to hearwhat was said there, and added that she did not think there was anything wrongin attending a union meeting.Heintz then advised Thul that the Respondent hada girl at every union meeting who reported back the names of all employees inattendance.Heintz remarked, "You see the blondie in front of me? I know sheattends the meetings and I will guarantee that she won't be here too long." Initthird conversation which took place sometime in March or early April 1947,Heintz asked Thul if she had yet attended any union meetings. Thul answeredthat she had not, that she was not too interested in unions because she workedat one place for 23 years where they did not have a union.Heintz then offeredhis opinion that unions were no good.He told Thul that it would cost her $10to join, and that whatever benefits the girls would obtain by having the Unionin the plant would be more than offset by assessments and other union leviesduring the year.After some further conversation regarding the relative meritsof unions, Heintz stated, "They have tried to get unions in here for the last 30years and never got one in yet and we'd rather close the place down before wewould ever get a union in here, which happened before and then we rehiredagain."Georgeanna Melton, who was employed as an inspector in Department 40during the fall of 1946 and up to January 1947, testified that in early December1946, Heintz, in a conversation with her at her work table, inquired if she knewwho was passing the union cards around.Melton answered that she did notknow.Heintz stated that he intended to fire anyone who had anything to dowith the Union adding, "I hope you are not one of them." Later in December1946, Heintz asked Melton if she knew whether Elsie Emmett ° was passing theunion cards around.Melton quit her employment during the month of January1947, because of illness.She applied for reinstatement to her job in February.Heintz interviewed her in the plant employment office and said, "Ann, you area good worker and I would like to have you back, but I understand you are oneof the leaders in this union and we are not going to have a un on in our plant,"stating further that the Respondent would never have a union in its plant andthat he would fire anyone who had anything to do with the Union. Heintzthen remarked that there was a union meeting the night before and inquired ifMelton attended.When Melton answered yes, Heintz asked her which of Re-spondent's employees were there and Melton replied that she did not rememberthe names.Charles Heintz categorically denied having made the statements ascribed tohim by Perry.Heintz testifying with respect to his three conversations withThul, categorically denied that he at any time asked her whether she received aletter from the Union and whether she would give the same to him when she didreceive one.He further denied that he took the union letter from Thul duringthe second conversation with her.With respect to the third conversation Heintztestified that Thul told him that she worked at a plant for 23 years, that shedid not belong to a union and did not see why a union was necessary in theRespondent's plant, stating further that it was her opinion that the Respondentshould raise the employees' pay a nickel and a union would not be necessary thereand that the employees would be better off. Testifying in contradiction to Mel-ton's version of conversations with him, Heintz stated that at or about Christmasof 1946, he made a statement to her that it was not permissible for any employeeto pass union cards around the plant during working hours and that if he caught6 Elsie Emmett was a wrapper employed in Department 40. 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDanyone doing it while on duty, that person would be discharged.'He deniedasking her if she knew who was passing the union cards around.He also deniedasking her if Elsie Emmett was passing union cards around the plant and makingthe statement that the Respondent would discharge anybody who had anythingto do with the Union. Heintz further testified that in February 1947 he sawMelton in the employment office when she returned to the plant seeking reemploy-ment.He stated that Melton wanted a job as chief inspector,that she felt thatshe could make good in such job, and that in return for the better job she wouldbe glad to furnish information to the Respondent regarding union activities inthe plant.Heintz advised her that the Respondent did not have any work atthat time and could not reemploy her.He denied mentioning anything about aunion meeting and asking her who was in attendance at such a meeting.Heintzalso testified that about a week or two after he saw Melton in the employmentoffice she appeared on the fourth floor of the plant, which houses Department40, at about 5 o'clock in the afternoon and wanted to know from him if he hadmadeup his mind to put her back to work.Heintz told her that she would haveto see the personnel manager for reemployment. From his demeanor on thewitness stand Heintz impressed the undersigned as an unreliable witness.Heintz' over-all testimony disclosed him to be an evasive witness.Perry andMelton on the other hand impressed the undersigned as forthright witnesses.Thul although garrulous at times was in the opinion of the undersigned a crediblewitness.The undersigned finds that by the statements and conduct of its foreman,Charles Heintz, in interrogating its employees concerning their union activities ;in his statement to Thul that the Respondent would "rather close the place downbefore we would ever get a union in here, which happened before and then werehired again"; as well as Heintz' remark to Thul indicating knowledge ofthose present at the union meeting B and by the totality of such statements andconduct, the Respondent has interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.B. Furtheralleged actsof interference,restraint, and eoe)cionThe complaint alleges that the Respondent interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 ofthe Act in that it intimidated and harassed employees known to he leader'; inthe Union.The record reveals that the only known leader of the Union employedin the plant was its president, Joseph Weikel, employed in the heat treatingdepartment.Weikel testified that early in February 1947, Louis Tartaglia, theRespondent's plant superintendent, spoke to him at his place of work in a jokingmanner, and asked him about the Union,addressinghim as "Mr. President."Early in April 1947, Tartaglia asked Weikel how the Union was coming alongand how many members it had.Weikel replied that between 160 and 180 em-'Other than Heintz' testimony, the Respondent did not offer any proof to show that ithad a no-solicitation rule in effect at any time, or that it warned its employees of any suchpolicy.8Although Heintz' remarks to Thul indicating knowledge of those present at the unionmeeting are not sufficient in the opinion of the undersigned to establish that the Respondentengaged in surveillance which is separately alleged in the complaint as violative of Section8 (1) of the Act,and which as shown heretofore was dismissed at the end of the GeneralCounsel's case upon motion of the Respondent's counsel,nevertheless,such expression issufficient to foster the impression that the Respondent did engage in surveillance andhence was as intimidatory in character as surveillance itself.SeeMatter of Harold W.BakerCo , 71 N. L. R. B. 44. S.W. EVANS & SON169ployees had applied formembership.Tartaglia then told Weikel thatperson-ally he did not like unions and that aunion would notbe good for theRespondent.Tartaglia at the same time warned Weikel that if he caughthim doing anythingout of line he would be fired.Tartaglia denied asking Weikel how many members were enrolled in theUnion.He admitted telling Weikel on several occasions that if hecaught himout of line he would be fired. Tartaglia explained that he had receivedseveralcomplaints regarding Weikel and that he personally caught Weikel smoking inrestricted areas and reprimanded him for such infraction.Tartaglia's testi-mony in this regard and his explanation for having talked with Weikel onseveral occasions is credited.The undersigned also credits his denial that hedid not ask Weikel how many members there were in the Union.Weikel also testified that during April 1947, Harry Gabriel,foreman of De-partment 30, where ribs and stretchers were assembled for framesof umbrellas,while passing through his department, asked him how his work was comingalong, and advised him that for his (Weikel's) sake not to have anything to dowith the Union if he knew what was good for him. Gabriel testifying in con-tradiction to Weikel's version of the conversation, stated that it was his customto go down to the heat treating department to confer with the foreman thereregarding faulty work that was received in his department.On one occasionwhile Gabriel was walking through the department he talked with Weikel merelysaying "Hello!Joe; how's things going?"The undersigned credits Gabriel'stestimony in this regard.As noted above Weikel admitted that when he was addressed as "Mr. Presi-dent" by Tartaglia, the latter was talking to him in a joking manner.Upon allthe foregoing, the General Counsel, in the opinion of the undersigned,has failedto establish that the Respondent intimidated and harassed employeesknown to beleaders in the Union and it will accordingly be recommended that the said alle-gation of the complaint be dismissed.Paragraph 8, subdivision F, of the complaint alleges that the Respondentviolated Section 7 of the Act in that it engaged in conduct andstatements on theday of the election to influence employees not to vote in the said election.TheGeneral Counsel adduced testimony from Thul to the effect that at about 4 p. m.on April 30, she was standing on a street corner opposite the front plant gatesand about 25 feet from the gate. That from her position she saw LeonardShallcross, th- personnel manager, Charles Heintz, and Tartaglia standing at thefront gateShe testified that as the employees left the plant at the completion oftheir shift, the three management officials motioned the employees in a directionopposite from the location of the polling place where the Boardelectionwasbeing conducted.Thul admitted that she did not hear any conversation betweenthe management officials and the employees as they were leaving the plant.Perry testified that she was also in front of the plant gate at about 4 p. in. onApril 30, and that she saw Tartaglia, Shallcross, Gabriel, Charles Heintz and hisson, Rudolph Heintz, who is also a foreman at the plant, stationedat differentgates within the plant premises. She stated that she was about 4 feet fromCharles Heintz and heard him say to several girls as they were leaving the frontplant gate, that if they wanted to keep their jobs they had better not vote.Perryadmitted that she did not know who the girls were to whom Heintz addressed hisremarks.She testified that she recognized them as employees having seen themon previous occasions coming in and out of the plant. She further admitted thatnoneof the girls to whom Charles Heintz spoke are still at the plantand she didnot know the name of a single employee to whom he spoke. 170DECISIONS OF NATIONALLABOR RELATIONS BOARDCertainly Thul's testimony that she saw some supervisory employee motioningemployees in a direction opposite from the polling place, cannot be accepted asevidence of the fact that such employees were influenced not to vote in the saidelection.Furthermore, even crediting Perry's testimony regardingHeintz' re-marks, there is no substantial evidence that the said remarks were made to em-ployees.None of the people to whom the remarks were made were producedas witnesses by the General Counsel.Under the circumstances the undersignedis of the opinion and finds that the General Counsel failed to prove by substantialevidence that employees were influenced not to vote in the said election andaccordingly,will recommend that the said allegation of the complaint bedismissed.Paragraph 8, subdivision G, of the complaint alleges that the Respondentviolated Section 7 of the Act in that it posted a notice to its employees derogatingthe Union's status as exclusive bargaining representative.The notice readsas follows :To All Employees of S. W. Evans & Son:The American Federation of Labor has seen fit to circulate hand-billsamongst you referring to a decision of the National Labor Relations Board.We think ii is our duty to tell each one of our employees exactly how we feelwith respect to this decision.This Company does not intend to sit down and bargain with the AmericanFederation of Labor as your representative, because it feels that the decisionof the National Labor Relations Board was wrong and unfair to the greatmajority of our employees.On April 30, 1947, only 57 out of 176 employeesvoted for this Union.We now have 283 employees on our Shop Payroll.We do not intend to allow a Union which represents only a small numberof our employees to decide the wages, hours and working conditions of thegreat majority.Because of the unfairness of this decision both, to the great majority ofthe employees and to the Company, we will not abide by it unless orderedto do so by the United States Court.S.W. EVANS & SoN,By WAYNE S. EVANS,President.The said notice was posted on the plant bulletin board and a copy sent to theUnion in answer to its request to bargain.The undersigned does not interpret the said notice as one derogating the Union'sstatus as exclusive bargaining representative.'Furthermore, evenassumingarguendothat the notice is in derogation of the Union's status as exclusivebargaining representative, nevertheless, it is clear that it is the Respondent'sopinion of its interpretation of the Board's Decision and Certification of Repre-sentatives, and sets forth the Respondent's views regarding its future dealingswith the Union ; it does not contain any threats of reprisal, or force or promiseof benefit and is therefore protected under Section 8 (c) of the Amended Act.Accordingly it is found that the said notice is not in violation of the Acts anditwill be recommended that the said allegation of the complaint be dismissed.Cf.Matter of Crompton-Highland Mills, Inc.,70 N. L. R. B. 206. S.W. EVANS & SON171C.The refusal to bargain1.The appropriate unit and representation by the Union of a majority thereinOn January 14, 1948, after a hearing duly held, the Board issued its Decisionand Certification of Representatives 10 wherein it found that all production andmaintenance employees of the Respondent at its Philadelphia, Pennsylvania,plant, including the receiver-shipper helper and the truck driver, but excludingthe guard, watchmen, factory and office clericals, foreman and all other super-visors constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.In its answer the Respondent did not deny the appropriateness of the unitas alleged in the complaint but averred as follows :The Respondent is without knowledge as to whether or not the allegationswith respect to the appropriate bargaining unit as set forth in Paragraph4 of the Complaint are true and correct, and having no knowledge thereof,Respondent demands proof of the same. The Respondent is further advisedby Counsel, and, therefore, avers that Paragraph 4 is a conclusion of lawwith respect to which no specific denial is necessary.In the instant proceeding the Respondent did not seriously contest the ap-propriateness of the unit, but did seek to adduce testimony relating to matterin existence at the time of the representation hearing. It was not shown thatthis testimony was newly discovered or unavailable or not known to the Re-spondent at the time of that hearing.As a matter of fact it appears fromthe record in the representation hearing that the Respondent refused to offerany testimony whatsoever.11The issues having already been litigated, theundersigned excluded this testimony offered by the Respondent.12The matterexcluded appears in the transcript as a proffer and shows that it is the Respon-dent's position that prior to the prehearing election held on April 30, 1947, theRespondent insisted that it be heard on the question of the appropriateness ofthe unit since it claimed there were substantial issues involved, including thestatus of 5 leaders or assistant foremen, 6 factory clericals, 2 heads of theshipping department and truck drivers. In addition it claimed there was aquestion as to whether or not the Respondent's working force would not bematerially decreased at that time, and that shortly prior to the election it wasdecreased by 110 employees.The record in the representation hearing showsthat the Union agreed to exclude from the appropriate unit all office and factoryclericals and the assistant foremen named at the hearing by the Respondent'spersonnel manager.The Board also considered and dealt with the shippingdepartment employees and the truck driver in its Decision and Certification of10Matter of S W. EvanstSon, 75 N.L. R B 811. A prehearing electionwas con-ducted on April 30, 1947, and a hearing was held on June 25, 1947.11The record does reveal, however, that pursuant to a request of thehearing officer pre-siding at the representation hearing, the Respondent stated "that its positionon unit isthat the unit should be all production and maintenance employees including the truckdriver,but excluding assistant foremen,heads of the Shipping Department, factory clericals,office clericals, and all supervisory employees within the Board's definition of that word."12Matter of Pittsburgh Plate Glass Company,15 N. L. R. B. 515, enf'd 113 F. (2d) 698(C. C A. 8),aff'd 313 U. S.146;Matter of West Kentucky Coal Company,57 N. L. R. B.89, enf'd as mod, 152 F. (2d) 198(C. C. A. 6),cert. denied 328 U.S. 866;Matter of Allis-Chalmers Manufacturing Company,70 N. L.R. B. 348, enf'd 162 F.(2d) 435(C. C. A. 7) ;Matter of Swift and Company,63 N. L. R. B.718, enf'd as mod.162 F.(2d) 575(C. C. A. 3). 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDRepresentatives, referred tosupra.Under all of the circumstances, the under-signed findsin accordance with the Board's previous determination that allproduction and maintenance employees of the Respondent at its Philadelphia,Pennsylvania, plant, including the receiver-shipper helper and the truck driver,but excluding the guard, watchmen, factory and office clericals, foremen andall other supervisors, have at all times material herein constituted and do nowconstitute an appropriate unit within the meaning of the Acts ; he finds furtherthat said unit will insure to the employees of the Respondent the full benefitof their right to self-organization and collective bargaining and otherwise effectu-ate the purposes of the Act.At the close of the election on April 30, 1947, a Tally of Ballots was furnishedthe parties.The Tally showed that there were approximately 307 eligible votersand that 82 ballots were cast of which 54 were for the Union, 1 against theUnion and 27 were challenged. In its Decision and Certification of Representa-tives referred tosupra,the Board noted that the record in the representationhearing disclosed that between March 29 and April 30, 1947, the date of theelection, 113 of the listed employees appearing on the pay roll of March 29, 1947,which was furnished the Board by the Respondent, were "permanently ter-minated" and that 18 additional employees on the list were supervisors andineligible to vote.The Board accordingly found that at the time of the electionthere were approximately 176 eligible voters.As appears further from theBoard's Decision and Certification of Representatives,supra,and from therecord in the representation hearing, the Board found in accordance with theagreement of the parties that 24 of the challenged ballots were cast by "per-manently terminated" employees who were ineligible to vote, it therefore sus-tained the challenges to the ballots of the 24 terminated employees and over-ruled the challenge to the other ballot.With respect to the remaining 2challenged ballots the Board found 1 to be an eligible voter and sustained thechallenge to the ballot of 1 other whom the parties agreed at the hearing toexclude as a supervisor.As heretofore noted, the Respondent (lid not offer any testimony at the repre-sentation hearing, but moved to dismiss the proceeding on the followinggrounds :(1) that the Respondent was entitled to a hearing before the election tookplace andnot afterwards particularly on the unit question; (2) that the recordin the representation hearing indicates that no question concerning representa-tion existed, due to the fact that the election conducted by the Board on April30, as reflected from the Tally of Ballots indicated that a representative numberof the employees did not participate in the election.The Boardin itsDecisionand Certification of Representatives,supra,denied the motion in the followinglanguage:As already noted the record discloses that :i7 eligible employees of theapproximately 176 eligible voters in the unit, voted at the election. It isunfortunate that a more substantial number of those eligible to votedid not see fit to exercise the franchise granted them under the Act.How-ever, it is a well established principle that in the conduct of a democraticelection, where adequate opportunity to participate in the balloting is pro-vided all those eligible to vote, the decision of the majority actually votingis binding on all.The indifference or neglect of those failing to exercisethe right given them by law should not be permitted to invalidate an other-wise properly conducted election."Consequently, and becausewe find no4Matter of A A. Fagan, et at.,73 N. L. R. B. 680;Matter of A. L. MechlingBarge Lines,69 N. L. R. B. 838;Matter of Stiesel Construction Corporation,65N. L. R. B. 925. S.W. EVANS & SON173merit in the other contentions addressed to the validity of this proceeding,°we hereby deny the motion to dismiss.6Matter of Lehigh River Mills, Inc,Case No. 4-R-2543.It is the position of the Respondent as set forth in its answer that the Unionhas not been the representative of it majority of the employees in the appropriateunit.In the instant hearing the Respondent sought to adduce testimony to theeffect that shortly after the election on April 30, 1947, the Respondent's workingforce was decreased by 110 employees.The undersigned excluded the testimonyoffered by the Respondent for the reasons set forth hereinabove.The Respond-ent did not offer any other proof on the question of majority at the hearing.Accordingly, the undersigned finds that on and at all times after January 14,1948, the Union was the duly designated bargaining representative of a majorityof the employees in the afore-mentioned appropriate uit, and that pursuantto the provisions of Section 9 (a) of the Act the Union was on January 14, 1948,and at all times thereafter has been and is now the exclusive representative ofall employees in the aforesaid unit for the purposes of collective bargainingwith respect to rates of pay, wages, hours of employment, and other conditionsof employment.2 The refusal to bargainThe complaint alleges and the Respondent's answer admits that on or aboutJanuary 19, 1948, the Union requested the Respondent to bargain collectivelywith respect to rates of pay, wages, hours of employment and other conditionsof employment and that on or about January 19, 1948, and at all times thereafter,the Respondent refused and is continuing to refuse to bargain collectively withthe Union as the exclusive representative of all the employees in the appropriateunit.The Respondent, although admitting that it refused to bargain collectivelywith the Union, contends in its answer and brief that the Union did not onApril 30, 1947, or at any other time, represent a majority of its employees in anappropriate bargaining unit, and that the prehearing election conducted by theBoard on April 30, 1947, was invalid and unlawful and denied to the Respondentdue process of law. The undersigned has found above that the Union repre-sented a majority of the employees in the appropriate unit.The undersignedalso does not find any merit in the second contention of the Respondent.TheBoard in several recent decisions held that prehearing elections conducted priorto the effective date of the Amended Act are valid.13 Further, the Board heldthat the employer's contention that the Board exceeded its authority in a priorrepresentation proceeding by conducting a prehearing election, was not a validdefense of its refusal to bargain."The undersigned finds that the Respondent on January 19, 1948, and at alltimes thereafter has refused to bargain collectively with the Union as the ex-clusive representative of its employees in an appropriate unit and has therebyinterfered with, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in SectionI, above,18 SeeMatterof Lehigh RiverMills,Inc.,75 N. L.R. B. 280;Matter of Farmers FeedCompany, etat.,75 N. L R. B. 617.14Matter of UnderwoodMachinery Company,74 N. L. R. B. 641. 174DECISIONSOF NATIONALLABOR RELATIONS BOARDhave a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, the undersigned will recommend that it cease and desist therefrom andtake certain affirmative action which the undersigned finds will effectuate thepolicies of the Act.It has been found that on January 19, 1948, and at all times thereafter theRespondent refused to bargain collectively with the Union as the exclusiverepresentative of its employees in an appropriate unit. In order to effectuatethe policies of the Act, the undersigned will recommend that upon request theRespondent bargain collectively with the Union as the exclusive representativeof its employees in the appropriate unit in respect to rates of pay, wages, hours,and other terms and conditions of employment.It has also been found that by the acts and conduct of Foreman CharlesHeintz, the Respondent interfered generally with the rights of its employees asguaranteed by the Act. The undersigned will therefore recommend that theRespondent cease and desist from in any other manner interfering with, restrain-ing, or coercing its employees in their rights to self-organization"Upon the basis of the foregoing findings 'of fact and upon the entire recordthe undersigned makes the following :CONCLUSIONS OF LAW1.American Federation of Labor is a labor organization within the meaningof Section 2 (5) of the Act.2.All production and maintenance employees of the Respondent, includingthe receiver-shipper helper and the truck driver but excluding the guard, watch-men, factory and office clericals, and foremen and other supervisorshavingauthority in the interests of the employer to hire, transfer, suspend, lay off,recall, promote, discharge, assign, award or discipline other employees or re-sponsibly to direct them or to adjust their grievances, or effectively to recommendsuchaction,if inconnection with the foregoing the exercise of such authority isnot of a merely routine or clerical nature, but requires the use of independentjudgment, constitutes a unit appropriate for the purpose of collective bargainingwithin themeaning ofSection 9 (b) of the Acts.3.American Federation of Labor was on April 30, 1947, and at all times sincehas been, the exclusive representative of all the employees in the said unit forthe purposes of collective bargaining within themeaning of Section 9 (a) ofthe Acts.4.By refusing on January 14, 1948, and at all times thereafter to bargaincollectively with American Federation of Labor as the exclusive representativeof all its employees in the aforesaid appropriate unit Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (a)(5) of the Amended Act.5.By interfering with, restraining,and coercing its employees in the exerciseof the rightsguaranteed in Section7 of the Act theRespondent has engaged in35SeeMay Department Stores Company v. N. L R. R,326 U S 376 affirming as modified146 F.(2d) (C. C.A. 8) enforcing 53 N. L.R B. 1366. S.W. EVANS & SON175unfair labor practices withinthe meaningof Section 8 (1) and 8 (a) (1) ofthe Acts.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within themeaning of Section 2(6) and(7) of the Act.7.The Respondent has not engaged in unfair labor practices by : intimidatingand harassing employees known to be leaders in the Union ; by engaging inconduct and statements on April 30, 1947, the day of the prehearingelection,to influenceemployeesnot to vote insaidelection ;and by postinga notice to itsemployees derogating the Union's status as exclusive bargaining representative.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law the under-signed recommends that S. W. Evans & Son, Philadelphia, Pennsylvania, itsofficers, agents,successors,and assigns,shall:1.Cease and desist from :(a)Refusing to bargain collectively with American Federation of Labor asthe exclusive representative of all production and maintenance employees of theRespondent including the receiver-shipper helper and the truck driver butexcluding the guard, watchmen, factory and office clericals and foremen andother supervisors having authority in the interest of the employer to hire, trans-fer, suspend,lay off,recall,promote, discharge,assign,reward or disciplineother employees or responsibly to direct them or to adjust their grievances oreffectively recommend such action if in connection with the foregoing the exer-cise of such authority is not of a merely routine or clerical nature but requiresthe use of independent judgment ;(b) In any othermanner interfering with, restraining,and coercing its em-ployees in the exercise of the right to self-organization, to form labor organ-izations, to join or assist American Federation of Labor or any labor organiza-tion, to bargain collectively through representatives of their own choosing andto engage in concerted activities for the purposes of collective bargaining orother mutual aid or protectionas guaranteed in Section7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Upon request bargain collectively with American Federation of Laboras the exclusive representatives of all its employees in the aforesaid appropriateunit;(b)Post at its plant In Philadelphia, Pennsylvania, copies of the notice at-tached hereto marked "Appendix A." Copies of said notice, to be furnished bythe Regional Director for the Fourth Region, shall, after being signed by Re-spondent's representative,be posted by Respondent immediately upon receiptthereof and maintained by it for sixty (60) consecutive days thereafter in con-spicuous places including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material ;(c)Notify the Regional Director for the Fourth Region in writing within ten(10) days from the date of the receipt of this Intermediate Report what stepsthe Respondent has taken to comply herewith.It is further recommended that the complaint be dismissed insofar as it allegesthat the Respondent committed unfair labor practices by : intimidating and har-assing employees known to be leaders in the Union; engaging in conduct andstatements on April 30, 1947, the day of the prehearing election referred to herein, 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDto influence employees not to vote in the said election ; posting a notice to itsemployees derogating the Union's status as exclusive bargaining representative.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board, Series 5, effective August 22, 1947, any party may, withintwenty (20) days from the date of service of the order transferring the case tothe Board, pursuant to Section 203.45 of said Rules and Regulations, file withthe Board, Roch:unbeau Building, Washington 25, D. C., an original and sixcopies of a statement in writing setting forth such exceptions to the Inter-mediate Report or to any other part of the record or proceeding (including rul-ings upon all motions or objections) as he relies upon, together with the originaland six copies of a brief in support thereof ; and any party may, with the sameperiod, file an original and six copies of a brief in support of the IntermediateReport.Immediately upon the filing of such statement of exceptions and/orbriefs, the party filing the same shall serve a copy thereof upon each of theother parties.Proof of service on the other parties of all papers filed with theBoard shall be promptly made as required by Section 203.85. As further pro-vided in said Section 203.46, should any party desire permission to argue orallybefore the Board, request therefor must be made in writing to the Board withinten (10) days from the date of service of the order transferring the case to theBoard.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations,the findings,conclusions,recommendations,and recom-mended order herein contained shall, as provided in Section 203 48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections and exceptions thereto shall be deemed waivedfor all purposes.SIDNEY LINDNE1I,Trial Eianliner.Dated June 18, 1948.APPENDIX ANOTICE To ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations, to join or assist AMERICAN FEDERATION OF LABOR or any otherlabor organization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection.All our employees arefree to become or remain members of this Union, or any other labor organi-zation.WE WILL BARGAIN collectively upon request with the above-named Unionas the exclusive representative of all employees in the bargaining unitdescribed herein with respect to rates of pay, hours of employment or otherconditions of employment, and if an understanding is reached, embodysuch understanding in a signed agreement.The bargaining unit is: S.W. EVANS & SON177All production and maintenance employees including the receiver-shipperhelper and the truck driver but excluding the guard, watchmen, factoryand office clericals, and foremen and all other supervisors.S.W. EvANS & SoN.Employer.By -------------------------(Representative)(Title)Dated ------------------------This notice must remain posted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any other material.